                Case 2:20-mj-00096-DB Document 4 Filed 07/13/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA                                                               FILED
   Assistant United States Attorney                                               Jul 13, 2020
                                                                              CLERK, U.S. DISTRICT COURT
 3 501 I Street, Suite 10-100                                               EASTERN DISTRICT OF CALIFORNIA

   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                                                SEALED
                                   IN THE UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                             CASE NO. 2:20-MJ-00096 DB

11                                  Plaintiff,             UNITED STATES’ EX PARTE MOTION AND
                                                           PROPOSED ORDER FOR LIMITED DISCLOSURE
12                            v.                           OF SEALED DOCUMENTS

13   TANG JUAN,                                            UNDER SEAL

14                                  Defendants.

15

16          The United States of America, by and through, the undersigned Assistant United States Attorney

17 moves for the limited disclosure of the sealed criminal complaint and arrest warrant in the above-entitled

18 matter. In support of this motion, the United States hereby submits the following:

19                  1.        On June 26, 2020 a criminal complaint and arrest warrant were issued by the

20 Court charging Tang Juan with violations of 18 U.S.C. § 1546(a) – Fraud and Misuse of Visas, Permits

21 and Other Documents. The criminal complaint and the arrest warrant were filed under seal by the Court

22 on the same day. The sealing order stated that the above-captioned matter was ordered sealed until

23 further order of the Court.

24                  2.         Prior to issuance of the complaint and arrest warrant, the United States obtained

25 a federal search warrant to search the residence of Tang Juan on June 20, 2020. See 2:20-sw-0561 KJN,

26 (also filed under seal).

27                  3.        It is now necessary for the United States government’s law enforcement and

28 national security efforts for the criminal complaint, supporting affidavit and arrest warrant to be


      MOTION AND ORDER FOR LIMITED DISCLOSURE              1
               Case 2:20-mj-00096-DB Document 4 Filed 07/13/20 Page 2 of 2

 1 unsealed for the limited purpose of disclosing the existence of, and transmitting those documents to,

 2 relevant individuals within the United States Government, including representatives of the United States

 3 Department of State, for purposes of coordinating federal government law enforcement and national

 4 security activity prior to unsealing of the criminal complaint and executing the arrest warrant.

 5                 4.      The Court has considerable leeway in its issuance or modification of sealing

 6 orders. See generally In re Nat’l Broadcasting Co., 653 F.2d 609, 613 (D.C. Cir. 1981); Meyer

 7 Goldberg, Inc., of Lorain v. Fisher Foods, Inc., 823 F.2d 159, 161 (6th Cir. 1987).

 8                 5.      It is the United States’ understanding that such unsealing is warranted as

 9 representatives of the Chinese government have approached the United States Government about the

10 law enforcement activity surrounding Tang Juan. Further, the United States believes that the following

11 advisory issued by the Department of State to U.S. citizens living in China has some relation to this

12 case. See https://china.usembassy-china.org.cn/security-alert-heightened-risk-of-arbitrary-detention/.

13          Wherefore, the United States respectfully requests that the criminal complaint and arrest warrant

14 for Tang Juan in the above-captioned matter be unsealed for this limited purpose.

15

16    Dated: July 13, 2020                                  MCGREGOR W. SCOTT
                                                            United States Attorney
17

18                                                    By: /s/ HEIKO P. COPPOLA
                                                          HEIKO P. COPPOLA
19                                                        Assistant United States Attorney
20

21

22

23

24

25

26

27

28


      MOTION AND ORDER FOR LIMITED DISCLOSURE           2
